Fourth Court of Appeals
                                    San Antonio, Texas
                                          June 10, 2019

                                       No. 04-19-00121-CV

                      TEXAS DEPARTMENT OF TRANSPORTATION,
                                    Appellant

                                                v.

                                       Rodolfo CANALES,
                                            Appellee

                    From the 81st Judicial District Court, Karnes County, Texas
                               Trial Court No. 15-08-00191-CVK
                           Honorable Walden Shelton, Judge Presiding


                                         ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due on or before July 10, 2019.

           It is so ORDERED on June 10, 2019.

                                                                    PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court